Court of Appeals, State of Michigan

                                            ORDER
                                                                        David H. Sawyer
 People of MI v Tyrone Rogers                                             Presiding Judge

 Docket No.    336000                                                   Michael J. Kelly

 LC No.        15-00559-FC                                              Brock A. Swartzle
                                                                          Judges


              The Court orders that the December 10, 2020 opinion is VACATED, and a new opinion is
attached.



                                                      _______________________________
                                                       Judge




                                December 17, 2020